                                          
                                                             

 

Supplemental Retirement Agreement

Pursuant to the Foamex Non-Qualified Retirement Plan, this is a Supplemental
Retirement Agreement, effective June 20, 2007 (the “Agreement”), between Foamex
International Inc., a Delaware Corporation, and its primary operating subsidiary
Foamex L.P. (together with their subsidiaries, successors and assigns,
collectively the “Company”) and John G. Johnson, Jr. (the “Executive”).

WHEREAS, Executive is a key employee of the Company and is employed by the
Company as its Chief Executive Officer pursuant to an employment agreement dated
April 16, 2007; and

WHEREAS, the Company desires to provide the Executive with a supplemental
retirement benefit in respect of Executive’s prior service with the Company.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.

Definitions.

(a)       “Actuarial Equivalent” means with respect to any specified annuity
another annuity which has the same present value as the specified annuity using
the interest rate and actuarial assumptions applicable to salaried employees
under the Pension Plan.

(b)       “Beneficiary” means the person(s) designated under the Pension Plan to
receive any payment or benefits upon Executive’s death.

 

(c)

“Board of Directors” means the Board of Directors of the Company.

 

(d)

“Code” means the Internal Revenue Code of 1986, as amended.

(e)       “Disability” means (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan maintained by the
Company or its affiliates.

(f)        “Non-Qualified Plan” means the Foamex Non-Qualified Retirement Plan,
as amended from time to time.

(g)       “Pension Plan” means the Foamex L.P. Pension Plan, as amended from
time to time.

(h)       “Retirement” means a complete termination of the Executive’s
employment relationship with the Company and all of its affiliates within the
meaning of Code Section 409A(a)(2)(A)(i) and the regulations and guidance
thereunder.

 

--------------------------------------------------------------------------------



 

 

(i)        “Specified Employee” means a key employee of the Company as described
in Code Section 409A.

2.

Retirement and Disability Benefits.

(a)       Unless the Executive elects otherwise pursuant to Section 2(b), the
benefit payable to the Executive upon his Retirement or Disability will be a
single life annuity of $1,966.00 per month.

(b)       At any time before the first annuity payment has been made under this
Agreement, the Executive may change the form of life annuity specified in
Section 2(a); provided, however, that the chosen annuity has the same scheduled
date for the first annuity payment, and is the Actuarial Equivalent of, the
annuity specified in Section 2(a). Pursuant to this Section 2(b), the Executive
may select among the following annuity options:

(i)        Option 1. The amount of monthly benefit to be paid to the Executive
shall be reduced, but after his death 100% of such reduced monthly benefit shall
be paid for life to his Beneficiary.

(ii)       Option 2. The amount of monthly benefit to be paid to the Executive
shall be reduced, but after his death 66–2/3% of such reduced monthly benefit
shall continue to be paid for life to his Beneficiary.

(iii)      Option 3. The amount of monthly benefit to be paid to the Executive
shall be reduced, but after his death 50% of such reduced monthly benefit shall
continue to be paid for life to his Beneficiary.

3.         Pre-Retirement Death Benefit. Upon the Executive’s death prior to the
first payment under Section 2, the Executive’s surviving spouse, if any, will
receive a pre-retirement death benefit in the form of a monthly life annuity.
The monthly amount of such benefit will be equal to one half of the monthly
amount to which the Executive would have been entitled had he retired on the
first day of the month coincident with or next following the date of his death,
and had he selected Option 3 with his spouse as his designated Beneficiary under
Section 2 of this Agreement.

4.

Distribution of Benefit.

(a)       The distribution of benefits under of this Agreement will occur upon
the earliest of the Executive’s Retirement, Disability or death.

(b)       Payment shall commence as of the first day of the month following the
applicable event. Notwithstanding the foregoing, if Executive is a Specified
Employee and he is entitled to a distribution under Section 4(a)(i) by reason of
his Retirement, payment shall commence as soon as practicable following the date
that is six months after such Retirement. In such event, the first payment to
the Executive shall include the amount of all payments delayed pursuant to the
preceding sentence.

 

2

 

--------------------------------------------------------------------------------



 

 

5.         Vesting. The Executive shall at all times be 100 percent vested in
his benefits under this Agreement.

6.         Source of Funds. This Agreement shall be unfunded, and payment of
benefits hereunder shall be made from the general assets of the Company. Any
assets that may be set aside, earmarked, or identified as being intended for the
provision of benefits under this Agreement, shall remain assets of the Company
and shall be subject to the claims of its general creditors. The Executive shall
be a general creditor of the Company to the extent of the value of his benefit
accrued hereunder, and he shall have no right, title, or interest in any
specific asset that the Company may set aside or designate as intended to be
applied to the payment of benefits under this Agreement. The Company’s
obligation under the Agreement shall be merely that of an unfunded and unsecured
promise of the Company to pay money in the future.

7.         Administration. This Agreement shall be administered as provided in
the Non-Qualified Retirement Plan, as amended from time to time.

8.

Amendment and Termination.

(a)       The Board of Directors reserves the right to amend this Agreement at
any time and from time to time in any fashion and to terminate this Agreement at
any time.

(b)       No amendment or termination of this Agreement shall reduce the
benefits accrued under this Agreement up to the date of such amendment or
termination.

9.         Applicable Law. The provisions of this Agreement shall be construed
and interpreted according to the laws of the State of Delaware, to the extent
not superseded by federal law.

10.       Successors. The provisions of this Agreement shall bind and inure to
the benefit of the Company and its successors and assigns. The term “successors”
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase, or otherwise, acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.

11.       Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as it shall reasonably
determine are required to be withheld pursuant to any applicable law or
regulation.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

FOAMEX INTERNATIONAL INC.

 

By:

  /s/ Gregory J. Christian

 

Name:

  Gregory J. Christian

 

Title:

  President

 

 

 

3

 

--------------------------------------------------------------------------------



 

 

 

FOAMEX L.P.

 

By:

/s/ Gregory J. Christian

 

Name:  

Gregory J. Christian

 

Title:

President

 

 

 

EXECUTIVE

 

/s/ John G. Johnson, Jr.

 

John G. Johnson, Jr.

 

 

4

 